                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


OMAR RASHAD POUNCY,

             Petitioner,                            Case No. 13-cv-14695
                                                    Hon. Matthew F. Leitman
v.

CARMEN D. PALMER,

          Respondent.
__________________________________________________________________/

   ORDER (1) DENYING PETITIONER’S MOTION FOR IMMEDIATE
      RELEASE (ECF # 218); (2) DENYING WITHOUT PREJUDICE
PETITIONER’S MOTION FOR ORDER TO SHOW CAUSE REGARDING
INTERFERENCE WITH ATTORNEY-CLIENT COMMUNICATION (ECF
 # 220); AND (3) GRANTING MOTION FOR ORAL ARGUMENT (ECF #
                                222)

      Petitioner filed a motion for immediate release, a motion to show cause

regarding interference with attorney-client communication, and a motion for oral

argument. A status conference was held on March 18, 2019, during which these

motions as well as other matters were discussed. For the reasons stated on the record:

      IT IS HEREBY ORDERED that Petitioner’s motion for immediate release

(ECF # 218) is DENIED.




                                          1
      IT IS FURTHER ORDERED that Petitioner’s motion for order to show

cause regarding interference with attorney-client communication (ECF # 220) is

DENIED WITHOUT PREJUDICE. Counsel for the parties shall work together

to ensure that Petitioner is afforded reasonable access to his attorneys of record.

      IT IS FURTHER ORDERED that Petitioner’s motion for oral argument

(ECF # 222) is GRANTED. The Court shall set this matter for oral argument for a

date to be determined after completion of the final briefing.

      IT IS FURTHER ORDERED that the parties shall submit final briefing on

the merits of the Petitioner’s claims. Petitioner’s counsel shall first file a principal

brief summarizing Petitioner’s position with respect to each of the substantive claims

on which he seeks habeas relief. If Petitioner does not address in his brief a claim

that he presented in his Petition or at any point previously in these proceedings, the

Court will conclude that Petitioner no longer seeks relief on the claim. Respondent

shall then file a responsive brief. Petitioner shall then file a reply brief. The parties

shall work together to agree upon and propose to the Court a schedule for the filing

of these briefs.

      IT IS FURTHER ORDERED that attorney Harold Z. Gurewitz shall file a

reply brief addressing Petitioner’s actual innocence claim. The Court will review

the reply brief filed by Mr. Gurewitz, not the 100-plus page reply brief previously

filed by Petitioner in support of his actual innocence claim. Mr. Gurewitz’s reply


                                           2
brief shall be due at the same time as the reply brief to be filed by Petitioner in

support of his substantive claims for relief.

      IT IS SO ORDERED.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: March 19, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 19, 2019, by electronic means and/or ordinary
mail.

                                                s/Holly A. Monda
                                                Case Manager
                                                (810) 341-9764




                                           3
